Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on January 4, 2022.

Status of Claims
Claims 1-20 are currently pending and have been examined.




	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-8 are drawn to methods (i.e., a process) while claim(s) 9-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 9 and 15) recites/describes the following steps:
determining a number of instances the [communication] has been shared with the members of the common entity; and 
upon determining that the number of instances has exceeded a propagation threshold, providing member access to the [communication].

These steps, under its broadest reasonable interpretation, describe or set-forth distributing content, which amounts to a “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 9 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.


Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"an electronic communication” 
” system”
“memory”
"a content distribution application”
“processor" 
“computer-readable storage device”
“computing device” 
“receiving an electronic communication between members of a common entity, wherein the electronic communication includes a link to online content”

The requirement to execute the claimed steps/functions "an electronic communication” and ” system” and “memory” and "a content distribution application” and “processor" and “computer-readable storage device” and “computing device” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “receiving an electronic communication between members of a common entity, wherein the electronic communication includes a link to online content simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because the electronic communication being a link is insignificant and required in any implementation of the abstract idea. Sending an electronic communication in the form of a link is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-8, 10-14 and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-14 and 16-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).
Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "an electronic communication” and ” system” and “memory” and "a content distribution application” and “processor" and “computer-readable storage device” and “computing device” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of "an electronic communication” and ” system” and “memory” and "a content distribution application” and “processor" and “computer-readable storage device” and “computing device” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “receiving an electronic communication between members of a common entity, wherein the electronic communication includes a link to online content "simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-8, 10-14 and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-14 and 16-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fushman et al. (9,690,910).
	

Claim 1
Fushman discloses shareable links can be created to share content items and information pertaining to
activity on those shareable links can be monitored and stored in an on line content management service. 
receiving an electronic communication between members of a common entity, wherein the electronic communication includes a link to online content (Fushman [Column 1 Lines 38- 43]); See “Certain embodiments of the present invention relate to monitoring activity on shareable links created for content items (including but not limited to text documents; email 40 messages; text messages; other types of messages; media files such as photos, videos, and audio files; and/or folders containing multiple files)
determining a number of instances the link has been shared with the members of the common entity (Fushman [Column 1 Lines 52-54]); See “The online content management service can monitor activity on each shareable link, e.g., requests to download a content item received through a shareable link.”
 and upon determining that the number of instances has exceeded a propagation threshold, providing member access to the link (Fushman [Column 3 Lines 56-67][Column 4 Lines 1-2]). Where the reference teaches updating activity thresholds related to the shared link. See also “the online content management service can execute actions based on the shareable link data.” Lastly, see “a sharing recommendation can be generated. In some embodiments, the sharing recommendation can include a recommendation of particular members of a user's share network with whom to share the unshared content item.” See also (Fushman [Column 8 Lines 39-44]) “view metric 308 can include a view count that increments each time a request to access the shareable link is received, a click-through-rate (CTR) for advertisements associated with the shareable link, time stamps for requests received using the shareable link, etc.” See [Column 11 Lines 17-20] ‘in some embodiments online content management service 100 can monitor shareable link activity and perform an action based on that activity.

Claim 2 
Fushman discloses:
wherein the electronic communication comprises email communications, instant messaging communications, and calendar application communications, and wherein the online content comprises web content, social media communications, and news articles (Fushman Column 1 Lines 38-45]) See at least “Certain embodiments of the present invention relate to monitoring activity on shareable links created for content items (including but not limited to text documents [new articles]; email messages [email communications]; text messages; other types of messages [instant messages, calendar application communications]; media files such as photos, videos, and audio files; and/or folders containing multiple files) stored in an online content management service and providing features and/or services based on that activity. See also [Column 4 Lines12-20] for social media and web content disclosure.

Claim 3 
Fushman discloses:
wherein sharing the link with the members comprises sending the link to one of the members, receiving the link by one of the members, or accessing the link by one of the members (Fushman [Column 3 Lines 44-50]). See at least “The shareable links can be shared with recipient users and/or groups through the online content management service and/or through other communications media such as email, instant message, text, etc. The online content management service can monitor activity on each shareable link, e.g., requests to download a content item received through a shareable link.”

Claim 4 
Fushman discloses:
wherein the propagation threshold comprises a threshold number of members that have sent, received, or accessed the link (Fushman [Figure 5][Column 11Lines 17-20]). See "in some embodiments online content management service 100 can monitor shareable link activity and perform an action based on that activity. See also [Column 10 Lines 46-50] The activity thresholds can include a maximum number of views, a bandwidth limitation, a temporal limitation, or other sharing limitations such as by geographic or political area, internet protocol (IP) address, or range of IP addresses.”

Claim 6
Fushman discloses:
wherein providing member access to the link comprises: receiving a request for content from one of the members; determining that the requested content is available for propagation based on the propagation threshold having been exceeded; and providing the link to the requested content to the requesting member (Fushman [Column 8 Lines 53-56]). See at least “When a request for a content item is received by online content management service 100 using a shareable link, online content management service 100 can compare view metric data 308 to activity thresholds data 310 to determine whether to allow access to the content item.”

Claim 8
Fushman discloses: 
storing the link in a content repository; storing the linked online content in the content repository; and providing an email to the requesting member, the email including the link to the requested content in the content repository, wherein the requested content is caused to be displayed on a computing device of the requesting member (Fushman [Column 2 Lines 59-66]) See at least “A shareable link is 60 a uniform resource locator (URL) that can be used to download a content item stored in an online content management service [content repository]. The shareable link can be share[d] with other users through the online content management service, or through other communication channels such as email, text 65 message, instant message, etc. When a recipient user follows a shareable link in an internet browser on a client device…”

Claim 9
Fushman discloses: 
a memory for storing executable program code [Column 6 Lines 1-25]; a content distribution application providing member access to the online content [Column 6 Lines 27-29]; and a processor, functionally coupled to the memory, the processor being responsive to computer-executable instructions contained in the program code and operative to [Column 7 Lines31-34]: 
receive an electronic communication between members of a common entity, wherein the electronic communication includes the link to the online content  (Fushman [Column 1 Lines 38- 43]); See “Certain embodiments of the present invention relate to monitoring activity on shareable links created for content items (including but not limited to text documents; email 40 messages; text messages; other types of messages; media files such as photos, videos, and audio files; and/or folders containing multiple files)
determine a number of instances the link has been shared with the members of the common entity (Fushman [Column 1 Lines 52-54]); See “The online content management service can monitor activity on each shareable link, e.g., requests to download a content item received through a shareable link.” 
and upon determining that the number of instances has exceeded a propagation threshold, provide member access to the link (Fushman [Column 3 Lines 56-67][Column 4 Lines 1-2]). Where the reference teaches updating activity thresholds related to the shared link. See also “the online content management service can execute actions based on the shareable link data.” Lastly, see “a sharing recommendation can be generated. In some embodiments, the sharing recommendation can include a recommendation of particular members of a user's share network with whom to share the unshared content item.” See also (Fushman [Column 8 Lines 39-44]) “view metric 308 can include a view count that increments each time a request to access the shareable link is received, a click-through-rate (CTR) for advertisements associated with the shareable link, time stamps for requests received using the shareable link, etc.” See [Column 11 Lines 17-20] ‘in some embodiments online content management service 100 can monitor shareable link activity and perform an action based on that activity.

Claim 10
Fushman discloses: 
wherein sharing the link with the members comprises sending the link to one of the members, receiving the link by one of the members, or accessing the link by one of the members (Fushman [Column 3 Lines 44-50]). See at least “The shareable links can be shared with recipient users and/or groups through the online content management service and/or through other communications media such as email, instant message, text, etc. The online content management service can monitor activity on each shareable link, e.g., requests to download a content item received through a shareable link.”

Claim 12
Fushman discloses: 
wherein providing member access to the link comprises the processor being further operative to: receive a request for content from one of the members; determine that the requested content is available for propagation based on the propagation threshold having been exceeded; and provide, with the content distribution application, the link to the content to the requesting member (Fushman [Column 8 Lines 53-56]). See at least “When a request for a content item is received by online content management service 100 using a shareable link, online content management service 100 can compare view metric data 308 to activity thresholds data 310 to determine whether to allow access to the content item.”
Claim 14
Fushman discloses: 
store the link in the content repository; store the linked content in the content repository; and provide an email to the requesting member, the email including the link to the requested content in the content repository, wherein the requested content is caused to be displayed on a computing device of the requesting member (Fushman [Column 2 Lines 59-66]) See at least “A shareable link is 60 a uniform resource locator (URL) that can be used to download a content item stored in an online content management service [content repository]. The shareable link can be share[d] with other users through the online content management service, or through other communication channels such as email, text 65 message, instant message, etc. When a recipient user follows a shareable link in an internet browser on a client device…”

Claim 15
Fushman discloses: 
receiving an electronic communication between a plurality of members of a common entity, wherein the electronic communication includes a link to online content  (Fushman [Column 1 Lines 38- 43]); See “Certain embodiments of the present invention relate to monitoring activity on shareable links created for content items (including but not limited to text documents; email 40 messages; text messages; other types of messages; media files such as photos, videos, and audio files; and/or folders containing multiple files)
determining a number of instances the link has been shared with the members of the common entity; (Fushman [Column 1 Lines 52-54]); See “The online content management service can monitor activity on each shareable link, e.g., requests to download a content item received through a shareable link.”
and upon determining that the number of instances has exceeded a propagation threshold, providing member access to the link (Fushman [Column 3 Lines 56-67][Column 4 Lines 1-2]). Where the reference teaches updating activity thresholds related to the shared link. See also “the online content management service can execute actions based on the shareable link data.” Lastly, see “a sharing recommendation can be generated. In some embodiments, the sharing recommendation can include a recommendation of particular members of a user's share network with whom to share the unshared content item.” See also (Fushman [Column 8 Lines 39-44]) “view metric 308 can include a view count that increments each time a request to access the shareable link is received, a click-through-rate (CTR) for advertisements associated with the shareable link, time stamps for requests received using the shareable link, etc.” See [Column 11 Lines 17-20] ‘in some embodiments online content management service 100 can monitor shareable link activity and perform an action based on that activity.

Claim 16
Fushman discloses: 
wherein the electronic communication comprises email communications, instant messaging communications, and calendar application communications, and wherein the online content comprises web content, social media communications, and news articles (Fushman Column 1Lines 38-45]) See at least “Certain embodiments of the present invention relate to monitoring activity on shareable links created for content items (including but not limited to text documents [new articles]; email messages [email communications]; text messages; other types of messages [instant messages, calendar application communications]; media files such as photos, videos, and audio files; and/or folders containing multiple files) stored in an online content management service and providing features and/or services based on that activity. See also [Column 4 Lines12-20] for social media and web content disclosure.

Claim 17
Fushman discloses: 
wherein sharing the link with the members comprises sending the link to one of the members, receiving the link by one of the members, or accessing the link by one of the members (Fushman [Column 3 Lines 44-50]). See at least “The shareable links can be shared with recipient users and/or groups through the online content management service and/or through other communications media such as email, instant message, text, etc. The online content management service can monitor activity on each shareable link, e.g., requests to download a content item received through a shareable link.”

Claim 18
Fushman discloses: 
wherein providing member access to the link comprises: receiving a request for content from one of the members: determining that the requested content is available for distribution based on the propagation threshold having been exceeded: determining that the requested content is allowed to be distributed to the requesting member: and providing to the requesting member, with a content distribution application the link to the content (Fushman [Column 8 Lines 53-56]). See at least “When a request for a content item is received by online content management service 100 using a shareable link, online content management service 100 can compare view metric data 308 to activity thresholds data 310 to determine whether to allow access to the content item.”

Claim 19
Fushman discloses: 
wherein the instructions are further executable by the processor for: storing the link in a content repository; storing the linked content in the content repository; and providing an email to the requesting member, the email including the link to the requested content in the content repository, wherein the requested content is caused to be displayed on a computing device of the requesting member (Fushman [Column 2 Lines 59-66]) See at least “A shareable link is 60 a uniform resource locator (URL) that can be used to download a content item stored in an online content management service [content repository]. The shareable link can be share[d] with other users through the online content management service, or through other communication channels such as email, text 65 message, instant message, etc. When a recipient user follows a shareable link in an internet browser on a client device…”

Claims 5, 7, 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fushman et al. (9,690,910) in view of Roth (2008/0273699).

Claim 5
Fushman discloses:
wherein providing member access to the link comprises: determining whether the online content accessible by the link is allowed to be distributed to the members of the common entity; and providing member access to the link only if the online content accessible by the link is allowed to be distributed to that member of the common entity (Roth [0015]). See "One feature of the invention is that CPU is configured to permit the authorizer to review a pending message and to review the data sets associated with the message, to allow the authorizer to exercise her discretion as to whether the message should be distributed, suspended, or blocked altogether.”

Claim 7
Fushman discloses: 
prior to providing the content link to the requesting member, determining that the requested content accessible by the link is allowable for distribution to the requesting member (Roth [0015]). See "One feature of the invention is that CPU is configured to permit the authorizer to review a pending message and to review the data sets associated with the message, to allow the authorizer to exercise her discretion as to whether the message should be distributed, suspended, or blocked altogether.”

Claim 11
Fushman discloses the limitations above. Fushman does not explicitly teach if the link is allowed to be accessed then permitting distribution. Roth teaches: 
wherein the processor is further operative to: determine whether the online content accessible by the link is allowed to be distributed to the members of the common entity; and provide member access to the link only if the online content accessible by the link is allowed to be distributed to that member of the common entity (Roth [0015]). See "One feature of the invention is that CPU is configured to permit the authorizer to review a pending message and to review the data sets associated with the message, to allow the authorizer to exercise her discretion as to whether the message should be distributed, suspended, or blocked altogether.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have
included in the method of shareable links that can be created to share content items and information pertaining to activity on those shareable links, as taught by Fushman, the method of only distributing content that is allowed to be distributed as taught by Roth, to prevent risks of sending content that is not inappropriate for the receiving group.

Claim 13
Fushman discloses the limitations above. Fushman does not explicitly teach if the link is allowed to be accessed then permitting distribution. Roth teaches: 
wherein the processor is further operative to, prior to providing the content link to the requesting member, determine that the requested content accessible by the link is allowable for distribution to the requesting member (Roth [0015]). See "One feature of the invention is that CPU is configured to permit the authorizer to review a pending message and to review the data sets associated with the message, to allow the authorizer to exercise her discretion as to whether the message should be distributed, suspended, or blocked altogether.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have
included in the method of shareable links that can be created to share content items and information pertaining to activity on those shareable links, as taught by Fushman, the method of only distributing content that is allowed to be distributed as taught by Roth, to prevent risks of sending content that is not inappropriate for the receiving group.

Claim 20
Fushman discloses the limitations above. Fushman does not explicitly teach if the link is allowed to be accessed then permitting distribution. Roth teaches: 
wherein the instructions are further executable by the processor for: determining whether the requested content accessible by the link is allowable for distribution to the members of the common entity: and providing member access to the link only if the online content is allowed to be distributed to the requesting member (Roth [0015]). See "One feature of the invention is that CPU is configured to permit the authorizer to review a pending message and to review the data sets associated with the message, to allow the authorizer to exercise her discretion as to whether the message should be distributed, suspended, or blocked altogether.”
	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have
included in the method of shareable links that can be created to share content items and information pertaining to activity on those shareable links, as taught by Fushman, the method of only distributing content that is allowed to be distributed as taught by Roth, to prevent risks of sending content that is not inappropriate for the receiving group.

	
	
	
	
	
	
Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: The Office Action asserts the claims are directed to "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions." Applicant respectfully disagrees. 

The Examiner has properly identified concepts present in the instant claim language, and compared them to similar concepts found by the court to be abstract in accordance with the guidance issued by the Office (see October 2019 Memo). Examiner relies on the example claims provided with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) — see MPEP 2106.04(II) and 2106.04(d). Similar to Example 42 Claim 1, the claimed invention involves tracking the number of times users access content and then distributing after a threshold of access has been determined. Examiner interprets the providing step to fall under “following rules or instructions.”  Furthermore, the claims fall under a mental process.  Similar to example 37 Claim 3 The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim precludes the determining step from practically being performed in the human mind. For example, the claim encompasses the user manually calculating the amount of use of each icon. This limitation is a mental process. 

As such, the Examiner considers Applicant's argument to be non-persuasive.

Applicant Argues: The claimed subject matter is directed to propagating links for accessing external online content to members of a common entity, and is completely silent regarding any of the required subject areas for this category. Accordingly, the Office Action has classified these pending claims in error, and the claims should not have been rejected under Section 101."

Examiner respectfully disagrees. The claims are directed to providing content after a rule (access threshold) has been met. Similar to Ultramercial where an action is required to access media, the claims further fall under Certain methods of organizing human activity commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations). 

As such, the Examiner considers Applicant's argument to be non-persuasive.

Applicant Argues: The Office Action has failed to identify and analyze the actual additional elements recited in independent claim 1, namely the steps of "receiving," "determining," and "providing access." In the absence of considering these additional elements recited in claim 1, the Office Action has failed to perform the required analysis under step 2 of Alice. 

Examiner respectfully disagrees. The receiving step was analyzed as an additional element and the determining and providing steps are a part of the abstract idea.


Applicant Argues: Applicant respectfully submits that the present specification discloses such a problem needing to be solved, and narrowly directs the claims toward the envisioned solution.

Examiner respectfully disagrees. See Accenture Global Services, GmbH v. Guidewire Software. The decision states:

“The patent discloses various software components of the program, including a “data component that stores, retrieves and manipulates data” and a client component that “transmits and receives data to/from the data component.” Id. col. 3 ll. 25–29. The client component also includes a business component that “serves as a data cache and includes logic for manipulating the data.” Id. col. 3 ll. 29–31. The program further describes a controller component to handle program events and an adapter component to interface with a data repository. Id. col. 3 ll. 31–35. The specification contains detailed descriptions of the various software components, see id. col. 8–107, including many of the functions those components utilize and how those components interact.”

In its discussion, the court decided to maintain the 101 rejection. “Those judges came to that conclusion because the method and system claims were so closely related that the system claim essentially implemented the process of the method claim on a general purpose computer.”  Examiner can not find any disclosure in the claims or specification that doesn’t point the instant invention to the method being executed by a general purpose computer. As such the arguments are not persuasive and the rejection is maintained.

	
Applicant Argues: The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of improving the functionality of a computing device in dealing with providing access to online content among members of a common entity, based on other members' prior access to the online content (evidencing those members' interest in the content). See DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245, 1256-57 (Fed. Cir. 2014). 

Examiner respectfully disagrees. The Examiner notes that the fact pattern present in the DDR Holdings case is entirely different than the fact pattern of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports their invention is rooted in technology.

Moreover, the Examiner notes the following excerpt from DDR Holdings (pages 22-23 of Opinion):

"We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent. For example, in our recently-decided Ultramercial opinion, the patentee argued that its claims were "directed to a specific method of advertising and content distribution that was previously unknown and never employed on the Internet before." 2014 WL 5904902, at *3. But this alone could not render its claims patent-eligible. In particular, we found the claims to merely recite the abstract idea of "offering media content in exchange for viewing an advertisement," along with "routine additional steps such as updating an activity log, requiring a request from the consumer to view the ad, restrictions on public access, and use of the Internet." Id. at *5.

The '399 patent's claims are different enough in substance from those in Ultramercial because they do not broadly and generically claim "use of the Internet" to perform an abstract business practice (with insignificant added activity). Unlike the claims in Ultramercial, the claims at issue here specific how interactions with the Internet are manipulated to yield a desired result - a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. Instead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to the above-described hybrid web page that presents product information from the third-party and visual "look and feel" elements from the host website."

Based on even the DDR Holdings decision, it is clear that even if the claims address Internet-centric challenges (as purported by Applicant), the claims are not necessarily patent eligible. The Applicant has failed to provide evidence on how the instant claims are rooted in technology such that the routine and conventional sequence of events is manipulated to yield a desired result. In fact, similar to the Ultramercial decision cited by the court, the instant claims appear to offer nothing more than a generic online (i.e. Internet-based) system to perform its abstract business practice.

Moreover, the Examiner reiterates providing content after a threshold number of access has been met does not constitute an actual improvement in providing access to content to Applicant's assertions nor does it provide an improvement to the functionality of a computing device.

As such, the Examiner considers Applicant's argument to be non-persuasive.
	

Applicant Argues: Dependent claim 5 recites determining whether the online content is allowed to be distributed to members of the common entity - a feature that does not appear in independent claim 1 and has not been analyzed in the Office Action.

Examiner respectfully disagrees. The determining step in claim 5 step is recited at a high level of generality (i.e., as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The system that performs the determining step is also recited at a high level of generality, and merely automates the determining step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the system). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the system). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

	

Applicant Argues: Significantly, the respective notices of allowance in both ancestor applications (the notices being issued October 7, 2019 and October 8, 2020, respectively) both correctly stated that the claims in those applications were eligible under 35 U.S.C. § 101 because they did not recite a method of organizing human activity. Applicant respectfully submits that the result should be no different in this application.

Examiner respectfully disagrees. The reasons for allowance in both cases were clearly stated and the claims were more narrow. The instant claims are broad in scope and Applicant is encourage to provide more technical detail to narrow the claims to a more specific embodiment.


Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant Argues: Fushman is cited at Col. 1, 11. 52-54 as allegedly disclosing the claim 1 elements of "determining a number of instances the link has been shared with the members of the common entity." Applicant respectfully disagrees.

Examiner respectfully disagrees. The reference teaches monitoring activity on a shareable link and specifically the requests to download. Furthermore, the reference teaches “the online content management
service can execute actions based on the shareable link data. These actions can include sending notifications regarding link activity, disabling shareable links, and/or updating activity thresholds related to the shareable links.”

Applicant Argues: The cited portions of Fushman disclose that (1) unshared content items can be monitored and an unshared content item can be recommended to a user to be shared and (2) links to sharable content items can be disabled. Fushman at Col. 3, 1. 64 - Col. 4, 1. 2; Col. 8, 11. 38-61. Applicant respectfully submits that both of these features of Fushman are contrary to the "providing" feature recited in claim 1.

Examiner respectfully disagrees. See “When a request for a content item is received by online content management service 100 using a shareable link, online content management service 100 can compare view metric data 308 to activity thresholds data 310 to determine whether to allow access to the content item.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681